Title: To George Washington from Matthew Whiting, 10 August 1786
From: Whiting, Matthew
To: Washington, George



Dear Sir
Snow Hill 10th Augt 1786

I recd yours and am very sorry that it did not come ten days sooner as I had parted with all the money that I had by me however the first that comes into my hands will take care to pay you. Should of been glad to of let you had wheat for sowing if I had any that I could recommend. I had parted with all my old wheat and the new I think but very Indifferent. I am with Complements to your good Lady and am Dear Sir Yr mo. Obt Hble Servant

M. Whiting

